PER CURIAM.
PER CURIAM.

On Motion to Amend Motion for Rehearing

Upon consideration, appellant’s motion to amend motion for rehearing is denied.
We recently affirmed appellant’s sentence in this case. We then denied a timely motion for rehearing filed. We now have before us a subsequently filed motion to amend motion for rehearing.
We treat this motion as a second motion for rehearing. Because Florida Rules of Appellate Procedure 9.330(b) clearly allow for only one motion of rehearing, we deny the motion. See Fla. R.App. P. 9.330(b) (“A party shall not file more than 1 motion for rehearing or for clarification of decision and 1 motion for certification with respect to a particular decision.”).
Motion denied.